PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/172,542
Filing Date: 26 Oct 2018
Appellant(s): PEREIRA et al.



__________________
Oleg F. Kaplun
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 January 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watmough et al. (US 4,735,604), hereinafter Watmough.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watmough in view of Delson et al. (US 2012/0232780), hereinafter Delson.
Claim 21 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watmough in view of Tran et al. (US 2009/0082781), hereinafter Tran, in further view of Ben-Haim (US 6,083,170).
Claims 22 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watmough in view of Parasher et al. (US 2004/0199049), hereinafter Parasher.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watmough in view of Parasher in further view of Klieman et al. (US 5,582,617), hereinafter Klieman.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watmough in view of Parasher in further view of Tran in further view of Ben-Haim.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watmough in view of Parasher in further view of Fanton et al. (US 2006/0264995), hereinafter Fanton.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watmough in view of Parasher in further view of Yang et al. (US 2017/0238950), hereinafter Yang.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watmough in view of Tu et al. (US 6,206,842), hereinafter Tu.

(2) Response to Argument
Argument I. With respect to the 35 U.S.C. §102(a)(1) rejections of claims 16-18 and 20, Appellant argues that the lug 22 of Watmough that the Examiner cited as the claimed weight does not show or suggest an asymmetrically shaped weight or that rotation of the lug creates any vibrational energy along the elongate tube 36 of Watmough. Appellant also argues that an asymmetrically shaped weight is necessarily asymmetrically weighted, and the lug 22 does not show or suggest providing any weight, load or force to the drive shaft 8 as it rotates and does not show any vibration or vibrational energy.
Response to Argument I.  It is the Examiner’s position that Watmough does anticipate claims 16-18 and 20 as set forth in the Final Office Action mailed 14 January 2021.  Claim 16 recites “a vibration motor coupled to the elongated shaft via a vibration collar, the vibration motor including a rotatable shaft and at least one weight coupled to the rotatable shaft, the weight being asymmetrically shaped about a central axis of the rotatable shaft such that rotation of the rotatable shaft creates vibrational energy along the length of the elongated shaft,” (emphasis added).  Specifically, claim 16 states that the weight is asymmetrically shaped about a central axis of the rotatable shaft.  The current way this claim is presented puts emphasis on the relationship between the weight and the central axis of the rotatable shaft.  This does not require that the weight itself needs to be asymmetrically weighted or have an asymmetric shape, only that the weight needs to be asymmetrically shaped with respect to the central axis.  This can be exemplified in the drawing provided below:

    PNG
    media_image2.png
    408
    618
    media_image2.png
    Greyscale

	As depicted above, this exemplary drawing depicts a symmetric object being asymmetrically shaped with respect to a central axis (black dot).  The circle represents the weight, which can be seen as having a symmetric shape and having symmetric weight distribution, exemplified by the dotted axis lines.  The black dot depicts a central axis of a shaft. The solid black line depicts the asymmetric shape of the weight with respect to this central axis. This shows that when a symmetrically shaped weight is eccentrically or asymmetrically rotating about a central axis of a shaft, more of the weight will be positioned toward one side of the central axis of the shaft compared to the other side of the central axis of the shaft, therefore, resulting in a weight that is asymmetrically shaped about a central axis.
	With respect to Watmough, the motor 6 has a rotatable shaft 8 and one weight coupled to the shaft which is cited as lug 22.  Col. 4, lines 7-25 indicate that the lug 22 rotates eccentrically about the drive shaft 8 which in turn causes vibration along the elongate shaft 36 of the device.  As the lug rotates eccentrically about the drive shaft 8, this means that in order to maintain eccentric rotation the weight has asymmetric shape with respect to the central axis of the drive 
	Additionally, claim 16 does not require that the rotatable shaft vibrate.  Therefore, it is not required by the Examiner to cite to the Appellant where Watmough indicates that there is vibration of the rotatable shaft.  However, as there is eccentric rotation about the drive shaft (rotatable shaft) which then causes vibration of the elongate shaft of Watmough, it would be inherent that the drive shaft (rotatable shaft) of Watmough to also have some element of vibration as a result of the eccentric rotation.

	Argument IV.  With respect to the 35 U.S.C. §103 rejections of claims 22 and 25-28, Appellant argues that Parasher does not teach or suggest a vibrational energy is provided to an elongated shaft of a scope.
Response to Argument IV. It is the Examiner’s position that a proper prima facie case of obviousness has been set forth.  The Examiner relies on Watmough to disclose all of the elements of claim 22 except for the scope device, which includes the limitations of the elongate shaft and vibrational energy.  In response to Appellant’s argument that the secondary reference Parasher does not teach or suggest vibrational energy is provided to an elongated shaft of a scope, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, when the Examiner incorporated the scope of Parasher, it was with the intention of only modifying the 

	Argument IX.  Regarding the 35 U.S.C. §103 rejection of claim 36, Appellant argues that it would not have been obvious to one of ordinary skill in the art to modify the device of Watmough to include a vibration of the rotatable shaft via the asymmetric weight of Tu.  Appellant also argues that the kind of vibration recited in the claim would be harmful to Watmough as it would place strain on the motor of Watmough.
	Response to Argument IX.  It is the Examiner’s position that a proper prima facie case of obviousness has been set forth.  The Examiner relies on Watmough to disclose all of the elements of claim 16, including the rotatable shaft, vibrational energy, and weight as discussed above regarding Argument I.  Tu was brought in as a secondary reference in order to provide an explicit teaching of a rotatable shaft that vibrates as a result of asymmetric disposition of a weight.  It is understood by the Examiner that Watmough discloses eccentric or asymmetric rotation of a weight which therein causes vibration of an elongate shaft of the device.  However, while it is not explicitly expressed in the specification of Watmough, the eccentric movement of the weight about the drive (rotatable) shaft would need to cause some element of vibration along the drive shaft in order to allow for the vibration of the elongate shaft that is explicitly disclosed in Watmough.  Tu explicitly discusses rotation of a rotatable shaft of a motor which is caused by eccentric rotation of a weight which is then translated to vibration of the device.  The function of the eccentric rotation about the motor shaft of Tu parallels the same function of eccentric rotation disclosed in Watmough, and therefore one of ordinary skill in the art would render it obvious that the vibration of the rotatable shaft that is caused by eccentric rotation of a weight as taught in Tu 

	Arguments II, III, V, VI, VII, and VIII.  Appellant argues the rejections of claims 19, 21, 23, 24, 29, 30, and 31-35, are improper for the same reasons set forth in Arguments I and IV regarding the combinations as set forth in the Final Office Action mailed 14 January 2021.
	Response to Arguments II, III, IV, VI, VII, and VIII.  It is the Examiner’s position that a proper prima facie case of obviousness has been set forth for claims 19, 21, 23, 24, 29, 30, and 31-35 for the reasons stated above in response to Arguments II and IV.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALYSSA M KEANE/Examiner, Art Unit 3771                                                                                                                                                                                                        
Conferees:
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        

/ALEJANDRO RIVERO/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.